Citation Nr: 1511366	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  08-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for esophageal cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for esophageal cancer, finding that new and material evidence had not been received to reopen the claim.  During the year following notice of this rating decision, new and material evidence was received from the Veteran and his representative.  See 38 C.F.R. § 3.156(b).

In an April 2010 rating decision, the RO determined that new and material evidence had been received to reopen the previously denied claim for service connection for esophageal cancer, and then denied the service connection claim on the merits. 

In January 2013, the Board determined that the Veteran had perfected an appeal of the RO's April 2010 decision which reopened a previously denied claim for service connection for esophageal cancer and then denied service connection for this disability.  The Board remanded this issue, as well as the other issues on appeal, for a Board hearing pursuant to the Veteran's request.

The case was returned to the Board.  In April 2013, a personal hearing was held before the undersigned Veterans Law Judge of the Board at the RO (i.e., a Travel Board hearing). A transcript of this hearing is of record. 

In December 2013, the Board denied service connection for esophageal cancer on the merits, after finding that new and material evidence had been received to reopen the claim.  

The Veteran appealed the Board's December 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court), and pursuant to a joint motion for partial remand, in December 2014 the Court vacated the Board's December 2013 decision to the extent that it denied service connection for esophageal cancer, and remanded the issue back to the Board for additional development.  The case is now returned for appellate review.

In February 2015 the Veteran submitted additional evidence and waived RO jurisdiction of the evidence.

The Board had also previously remanded the issues of entitlement to SMC based on loss of use of a creative organ and entitlement to service connection for erectile dysfunction in December 2013.  During the course of the Board's remand, the RO granted entitlement to special monthly compensation based on loss of use of a creative organ and service connection for erectile dysfunction. See February 2014 rating decision. Therefore, there does not appear to be any further matter for appellate review with respect to those issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's remand, the Veteran should be provided with a VA examination and medical opinion addressing the likelihood that his esophageal cancer is related to his presumed exposure to herbicides in service.  The Veteran submitted a private opinion from Dr. B. P. in February 2015 who noted that the Veteran had been diagnosed with distal esophageal adenocarcinoma in 2007 and that while the cause of the cancer was undetermined, "the possibility that his exposure to Agent Orange contributed to his cancer cannot be completely ruled out."  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records of the Veteran related to the Veteran's esophageal cancer, dated since May 2013.  

2.  Thereafter, schedule the Veteran for a VA oncology examination.  The claims file must be made available to, and reviewed by, the examiner.  
		
Appropriate testing should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's esophageal cancer had its clinical onset during active service or is related to any in-service disease, event, or injury, including presumed herbicide exposure.  

In addition to any other pertinent evidence of record, the examiner should specifically consider the following:

(a)  The Veteran's service personnel records and STRs reflect that he served in the Republic of Vietnam during the Vietnam era, and thus he is presumed to have been exposed to herbicides during service.

(b)  His STRs are entirely negative for cancer, including esophageal cancer. On separation medical examination in September 1968, the Veteran's throat, abdomen, and viscera were normal. In a September 1968 report of medical history, the Veteran denied tumor, growth, cyst, cancer, chest pain or pressure, frequent indigestion, and stomach, liver or intestinal trouble.
 
(c)  Private medical records dated in the 1980s reflect that the Veteran smoked one pack of cigarettes per day. In April 1987, he reported that he was a social drinker and stopped smoking one and one-half years earlier.  He complained of significant stress at work, as well as what he described as esophagitis.  

(d)  In February 1988, the Veteran complained of intermittent chest pain; the diagnostic assessment was costochondritis, and the physician, Dr. N., noted that he also had a diagnosis of reflux esophagitis.

(e)  A May 1994 VA barium swallow study shows that the Veteran's mucosal pattern of the esophagus was within normal limits.  There was mild hiatal hernia without reflux.  The diagnostic impression was no duodenal ulcer, spasm in the duodenal bulb, coarse edematous mucosal pattern in the duodenal bulb and second portion of the duodenum which could be due to duodenitis. 

(f)  A subsequent VA clinic note reflects a diagnostic impression of hypertension, hiatal hernia with old history of gastroesophageal reflux disease (GERD) and more recently duodenitis, anxiety and agoraphobia.

(g)  On a VA general medical examination in September 1995, the Veteran reported that he retired from the U.S. Postal Service due to stress. It was noted that in 1983 he was reportedly found to have a hiatal hernia with reflux esophagitis, and he currently took appropriate medication with good relief.  On examination of the abdomen, there were no masses or tenderness.  The pertinent diagnoses were anxiety disorder with agoraphobia and hiatal hernia with reflux esophagitis.

(h)  An April 2007 private medical record from Dr. C. reflects that the Veteran denied gastrointestinal symptoms, including heartburn, difficulty swallowing, pain on swallowing, and acid reflux. He had no weight loss and no hematemesis. In early July 2007, the Veteran complained of difficulty swallowing since the prior Friday. He had no heartburn as this was controlled by medication. A barium swallow was planned.

(i)  Private medical records from other physicians dated in July 2007 reflect that an upper gastrointestinal series showed a moderate-sized polypoid mass involving the distal esophagus.  In July 2007, he reported a history of progressive dysphagia over the past few months.  He underwent an endoscopy which showed an abnormal esophagus. Biopsies showed esophageal cancer. 

(j)  On oncology consult in August 2007, Dr. E. noted that in late June 2007, the Veteran had a sense of slow transit through his esophagus with mild discomfort. Dr. E. noted that he smoked approximately one pack of cigarettes per day from age 17 to 34. The diagnostic impression was that the Veteran presented with dysphagia, odynophagia and weight loss, and had a mass in the esophagus. A biopsy of the mass revealed moderate to poorly-differentiated adenocarcinoma. The Veteran subsequently underwent esophagectomy and chemoradiation.

(k)  The Veteran has submitted a May 1990 report by Admiral Zumwalt that was submitted to the Secretary of VA, regarding the association between adverse health effects and exposure to Agent Orange. 

(l)  In a July 2009 letter, T.A., MD, of Dana-Farber Cancer Institute, stated that he was treating the Veteran for esophageal carcinoma. He stated, "At this time, it is unknown how [the Veteran] contracted this disease. One possible cause is [the Veteran's] exposure to Agent Orange and other herbicides while in combat during the Vietnam War." 

(m)  In a January 2010 letter, R.G.C., D.O., said that the Veteran was his patient and was status post esophageal cancer.  He opined that, "...in my medical opinion it is more likely then [sic] not his Esophageal Cancer is related to his exposure to Agent Orange and other Herbicides while he was serving in Vietnam."; 

(n)  Medical opinion from Dr. B. P. in February 2015 who noted that the Veteran had been diagnosed with distal esophageal adenocarcinoma in 2007 and that while the cause of the cancer was undetermined, "the possibility that his exposure to Agent Orange contributed to his cancer cannot be completely ruled out;" and

(o)  The VA Secretary, under the authority of the Agent Orange Act of 1991, has determined that there is no positive association between exposure to herbicides and cancers of the digestive organs, including esophageal cancer.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  This determination is based on various reports published by National Academy of Sciences (NAS) in which NAS reviews and summarizes the scientific evidence concerning the association between exposure to herbicides and various health outcomes.

In providing this opinion, the examiner should acknowledge reliance on statistical analysis without further consideration of the medical factors in the Veteran's specific case is an insufficient reason to deny service connection for the esophageal cancer.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




